

AMCON DISTRIBUTING COMPANY
2014 OMNIBUS INCENTIVE PLAN
 
SECTION 1
INTRODUCTION
 
1.1
Establishment.  AMCON Distributing Company, a corporation organized and existing
under the laws of the state of Delaware (the "Company"), hereby establishes the
AMCON Distributing Company 2014 Omnibus Incentive Plan (the "Plan") for certain
employees and non-employee directors of the Company.

 
1.2
Purpose.  The purpose of the Plan is to encourage employees and non-employee
directors of the Company and its affiliates and subsidiaries to acquire or
increase a proprietary and vested interest in the growth and performance of the
Company.  The Plan also is designed to assist the Company in attracting and
retaining employees and non-employee directors by providing them with the
opportunity to participate in the success and profitability of the Company.

 
1.3
Duration.  The Plan shall commence on the Effective Date and shall remain in
effect, subject to the right of the Board to amend or terminate the Plan at any
time pursuant to Section 15 hereof, until all Shares subject to the Plan shall
have been issued, purchased or acquired according to the Plan's
provisions.  Unless the Plan shall be reapproved by the stockholders of the
Company and the Board renews the continuation of the Plan, no Awards shall be
issued pursuant to the Plan after the tenth (10th) anniversary of the Effective
Date.

 
1.4
Plan Subject to Stockholder Approval.  Although the Plan is effective on the
Effective Date, the Plan's continued existence is subject to the Plan being
approved by the Company's stockholders within 12 months of the Effective
Date.  If the Company's stockholders do not approve the Plan within such
12-month period, the Plan will become null and void.  Any Awards granted under
the Plan after the Effective Date but before the approval of the Plan by the
Company's stockholders will become null and void if the Company's stockholders
do not approve this Plan within 12 months of the Effective Date.

 
SECTION 2
DEFINITIONS
 
2.1
The following terms shall have the meanings set forth below.

 
"1933 Act" means the Securities Act of 1933, as it may be amended from time to
time.
 
"1934 Act" means the Securities Exchange Act of 1934, as it may be amended from
time to time.
 
"Affiliate" of the Company means any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with the Company.
 

 
1

--------------------------------------------------------------------------------

 



 
"Award" means a grant made under this Plan in any form which may include but is
not limited to Stock Options, Restricted Stock, Restricted Stock Units, Bonus
Shares, Deferred Shares, Performance Shares, Stock Appreciation Rights and
Performance Units.
 
"Award Agreement" means a written or electronic agreement or instrument between
the Company and a Holder evidencing an Award and setting forth such applicable
terms, conditions and limitations as the Committee establishes for the Award.
 
"Beneficiary" means the person, persons, trust or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan upon
the death of the Holder, or, if there is no designated beneficiary or surviving
designated beneficiary, then the Person or Persons entitled by will or the laws
of descent and distribution to receive such benefits.
 
"Board" means the Board of Directors of the Company.
 
"Bonus Shares" means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee of the Company or a Subsidiary.
 
"Cause" means, unless otherwise defined in an Award Agreement, any act or
failure to act by a Participant that constitutes willful misconduct or gross
negligence.
 
"Change in Control" means the first to occur of the following events:
 
 
(i)
Any Person is or becomes the Beneficial Owner (within the meaning set forth in
Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company (not including for this purpose any securities acquired directly from
the Company or its Affiliates or held by an employee benefit plan of the
Company) representing 50% or more of the combined voting power of the Company's
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (x) of paragraph
(iii) of this definition; or

 
 
(ii)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

 
2

--------------------------------------------------------------------------------

 



 
 
(iii)
There is consummated a merger or consolidation of the Company with any other
corporation, OTHER THAN (x) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company at least 50% of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including for this purpose any securities acquired directly from
the Company or its Affiliates other than in connection with the acquisition by
the Company or its Affiliates of a business) representing 50% or more of the
combined voting power of the Company's then outstanding securities; or

 
 
(iv)
The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company's common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the Company's assets
immediately following such transaction or series of transactions.
 
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the rules and regulations promulgated thereunder.
 
"Committee" means (i) the Board, or (ii) one or more committees of the Board to
whom the Board has delegated all or part of its authority under this
Plan.  Initially, the Committee shall be the Compensation Committee of the Board
which is delegated all of the Board's authority under this Plan, as contemplated
by clause (ii) above.
 
"Company" means AMCON Distributing Company, a Delaware corporation, as referred
to in Section 1.1 and any successor thereto.
 

 
3

--------------------------------------------------------------------------------

 



 
"Continuing Director" means any person who was a member of the Board as of the
Effective Date, and any person who subsequently becomes a member of such Board
if such person's appointment, election or nomination for election to such Board
is recommended or approved by a majority of the then Continuing Directors,
unless the Continuing Directors designate such person as not a Continuing
Director.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
 
"Covered Employee" means an Employee that meets the definition of "covered
employee" under Section 162(m)(3) of the Code.
 
"Date of Grant" or "Grant Date" means, with respect to any Award, the date as of
which such Award is granted under the Plan, which date shall be the later of (i)
the date on which the Committee resolved to grant the Award or (ii) the first
day of the Service Provider's service to the Company.
 
"Deferred Shares" means Shares that are awarded to a Participant on a deferred
basis pursuant to Section 9.4.
 
"Disabled" or "Disability" means an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a Company-sponsored accident and
health plan.  Notwithstanding the above, with respect to an Incentive Stock
Option and the period of time following a separation from service in which a
Holder may exercise such Incentive Stock Option, "disabled" shall have the same
meaning as defined in Code section 22(e)(3).
 
"Effective Date" means October 21, 2014.
 
"Eligible Employees" means key Employees (including officers and directors who
are also Employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company depends, or will depend, for the successful
conduct of the Company's business.
 
"Employee" means a common law employee of the Company or an Affiliate.
 
"Executive Officer" means (i) the president of the Company, any vice president
of the Company, including any vice president of the Company in charge of a
principal business unit, division or function (such as sales, administration, or
finance), any other officer who performs a policy making function or any other
person who performs similar policy making functions for the Company,
(ii) Executive Officers (as defined in part (i) of this
 

 
4

--------------------------------------------------------------------------------

 



 
definition) of subsidiaries of the Company who perform policy making functions
for the Company, and (iii) any Person designated or identified by the Board as
being an Executive Officer for purposes of the 1933 Act or the 1934 Act,
including any Person designated or identified by the Board as being a Section 16
Person.
 
"Fair Market Value" means, as of any date, the value of the Stock determined in
good faith by the Committee in its sole discretion. Such determination shall be
conclusive and binding on all persons.  For this purpose the Committee may adopt
such formulas as in its opinion shall reflect the true fair market value of such
Stock from time to time and may rely on such independent advice with respect to
such fair market value determination as the Committee shall deem
appropriate.  To the extent that the Stock is readily tradable on an established
securities market, the fair market value of the stock may be determined based
upon the last sale before or the first sale after the grant, the closing price
on the trading day before or the trading day of the grant, the arithmetic mean
of the high and low prices on the trading day before or the trading day of the
grant, or any other reasonable method using actual transactions in such stock as
reported by such market. To the extent that the Stock is not readily tradable on
an established market, the fair market value of the stock as of a valuation date
means a value determined by the reasonable application of a reasonable valuation
method. The determination whether a valuation method is reasonable, or whether
an application of a valuation method is reasonable, is made based on the facts
and circumstances as of the valuation date.
 
"Freestanding SAR" means any SAR that is granted independently of any Option.
 
"Holder"means a Participant, Beneficiary or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i)  in the case of
a Participant has been granted to such individual, (ii) in the case of a
Beneficiary has been transferred to such person under the laws of descent and
distribution or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above clauses (i), (ii) and (iii), such Award Agreement has not
expired, been canceled or terminated.
 
"Incentive Stock Option" means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.
 
"Maximum Annual Participant Award" shall have the meaning as set forth in
Section 5.5.
 
"Nonqualified Stock Option" means any Option to purchase Shares that is not an
Incentive Stock Option.
 
"Option" means a right to purchase Stock at a stated price for a specified
period of time.  Such definition includes both Nonqualified Stock Options and
Incentive Stock Options.
 
"Option Agreement" or "Option Award Agreement" means a written or electronic
agreement or instrument between the Company and a Holder evidencing an Option.
 

 
5

--------------------------------------------------------------------------------

 



 
"Option Exercise Price" means the price at which Shares subject to an Option may
be purchased, determined in accordance with Section 6.2(b).
 
"Option Period" shall have the meaning as set forth in Section 6.2(c).
 
"Optionee" shall have the meaning as set forth in Section 6.2.  For the
avoidance of any doubt, in situations where the Option has been transferred to a
Permitted Transferee or passed to a Beneficiary in accordance with the laws of
descent and distribution, the Optionee will not be the same person as the Holder
of the Option.
 
"Participant" means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.
 
"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 10) to a Participant pursuant to
Section 10.
 
"Performance Period" means the period of time as specified by the Committee
during which any performance goals are to be measured.
 
"Performance Shares" means an Award made pursuant to Section 9 which entitles a
Holder to receive Shares, their cash equivalent, or a combination thereof based
on the achievement of performance targets during a Performance Period.
 
"Performance Units" means an Award made pursuant to Section 9 which entitles a
Holder to receive cash, Stock or a combination thereof based on the achievement
of performance goals during a Performance Period.
 
"Permitted Transferee" shall have the meaning as set forth in Section 12.3.
 
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
1934 Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) thereof.
 
"Plan" means the AMCON Distributing Company 2014 Omnibus Incentive Plan, as
referred to in Section 1.1 and set forth in this instrument and as hereafter
amended from time to time.
 
"Restricted Stock" means Stock granted under Section 8 that is subject those
restrictions set forth therein and the Award Agreement.
 
"Restricted Stock Unit" means an Award granted under Section 8 evidencing the
Holder's right to receive a Share (or, at the Committee's discretion, a cash
payment equal to the Fair Market Value of a Share) at some future date and that
is subject those restrictions set forth therein and the Award Agreement.
 
"Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act.
 

 
6

--------------------------------------------------------------------------------

 



 
"SAR" or "Stock Appreciation Right" means an Award, granted either alone or in
connection with an Option, that is designated as a SAR pursuant to Section 7.
 
"SAR Holder" shall have the meaning as set forth in Section 7.2.
 
"SAR Period" shall have the meaning as set forth in Section 7.1(c).
 
"Section 16 Person" means a Person who is subject to obligations under Section
16 of the 1934 Act with respect to transactions involving equity securities of
the Company.
 
"Service Provider" means an Eligible Employee or a non-employee director of the
Company.  Solely for purposes of Substitute Awards, the term Service Provider
includes any current or former employee or non-employee director of an Acquired
Entity (as defined in the definition of Substitute Awards) who holds Acquired
Entity Awards (as defined in the definition of Substitute Awards) immediately
prior to the Acquisition Date (as defined in the definition of Substitute
Awards).
 
"Share" means a share of Stock.
 
"Stock" means authorized and issued or unissued common stock of the Company, at
such par value as may be established from time to time.
 
"Subsidiary" means (i) in the case of an Incentive Stock Option a "subsidiary
corporation," whether now or hereafter existing, as defined in section 424(f) of
the Code, and (ii) in the case of any other type of Award, in addition to a
subsidiary corporation as defined in clause (i), a limited liability company,
partnership or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests.
 
"Substitute Award" means an Award granted under the Plan in substitution for
stock or stock based awards ("Acquired Entity Awards") held by current and
former employees or former non-employee directors of another corporation or
entity who become Service Providers as the result of a merger or consolidation
of the employing corporation or other entity (the "Acquired Entity") with the
Company or an Affiliate, or the acquisition by the Company or an Affiliate, of
property or stock of, or other ownership interest in, the Acquired Entity
immediately prior to such merger, consolidation or acquisition ("Acquisition
Date") as agreed to by the parties to such corporate transaction and as may be
set forth in the definitive purchase agreement.  The limitations of Section 4.1
on the number of Shares reserved or available for grants, and the limitations
under Sections 6.2 and 7.1 with respect to the Option Exercise Prices and SAR
exercise prices, shall not apply to Substitute Awards.  Any issuance of a
Substitute Award which relates to an Option or a SAR shall be completed in
conformity with the rules under Code section 409A relating to the substitutions
and assumptions of stock rights by reason of a corporate transaction.
 
"Tandem SAR" means a SAR which is granted in connection with, or related to, an
Option, and which requires forfeiture of the right to purchase an equal number
of Shares under the related Option upon the exercise of such SAR; or
alternatively, which requires
 

 
7

--------------------------------------------------------------------------------

 



 
the cancellation of an equal amount of SARs upon the purchase of the Shares
subject to the Option.
 
"Vested Option" means any Option, or portion thereof, which is exercisable by
the Holder.  Vested Options remain exercisable only for that period of time as
provided for under this Plan and any applicable Option Award Agreement.  Once a
Vested Option is no longer exercisable after otherwise having been exercisable,
the Option shall become null and void.
 
2.2
General Interpretive Principles.  (i) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other gender,
in each case, as the context requires; (ii) the terms "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Plan and not to any particular provision of this
Plan, and references to Sections are references to the Sections of this Plan
unless otherwise specified; (iii) the word "including" and words of similar
import when used in this Plan shall mean "including, without limitation," unless
otherwise specified; and (iv) any reference to any U.S. federal, state, or local
act, statute or law shall be deemed to also refer to all amendments or successor
provisions thereto, as well as all rules and regulations promulgated under such
act, statute or law, unless the context otherwise requires.

 
SECTION 3
PLAN ADMINISTRATION
 
3.1
Composition of Committee.  The Plan shall be administered by the Committee.  To
the extent the Board considers it desirable for transactions relating to Awards
to be eligible to qualify for an exemption under Rule 16b-3, the Committee shall
consist of two or more directors of the Company, all of whom qualify as
"non-employee directors" within the meaning of Rule 16b-3.  To the extent the
Board considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under section 162(m) of the Code, the Committee shall consist of
two or more directors of the Company, all of whom shall qualify as "outside
directors" within the meaning of Code section 162(m).

 
3.2
Authority of Committee.  Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:

 
 
(a)
select the Service Providers to whom Awards may from time to time be granted
hereunder;

 
 
(b)
determine the type or types of Awards to be granted to eligible Service
Providers;

 
 
(c)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;

 

 
8

--------------------------------------------------------------------------------

 



 
 
(d)
determine the terms and conditions of any Award;

 
 
(e)
determine whether, and to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property;

 
 
(f)
determine whether, and to what extent, and under what circumstance Awards may be
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

 
 
(g)
correct any defect, supply an omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;

 
 
(h)
to grant Awards in replacement of Awards previously granted under this Plan or
any other compensation plan of the Company, provided that any such replacement
grant that would be considered a repricing shall be subject to stockholder
approval;

 
 
(i)
with the consent of the Holder, to amend any Award Agreement at any time;
provided that the consent of the Holder shall not be required for any amendment
(i) that, in the Committee's determination, does not materially adversely affect
the rights of the Holder, or (ii) which is necessary or advisable (as determined
by the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
the Award Agreement specifically permits amendment without consent;

 
 
(j)
modify and amend the Plan, establish, amend, suspend, or waive such rules,
regulations and procedures of the Plan, and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and

 
 
(k)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

 
3.3
Committee Delegation.  The Committee may delegate to any member of the Board or
committee of Board members such of its powers as it deems appropriate, including
the power to sub-delegate, except that, pursuant to such delegation or
sub-delegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a "covered employee"
within the meaning of Code section 162(m).  A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.

 

 
9

--------------------------------------------------------------------------------

 



 
3.4
Determination Under the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any stockholder.  No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
directors, be fully protected by the Company with respect to any such action,
determination or interpretation.

 
SECTION 4
STOCK SUBJECT TO THE PLAN
 
4.1
Number of Shares.  Subject to adjustment as provided in Section 4.3 and subject
to the maximum amount of Shares that may be granted to an individual in a
calendar year as set forth in Section 5.5, no more than a total of 75,000 Shares
are authorized for issuance under the Plan in accordance with the provisions of
the Plan and subject to such restrictions or other provisions as the Committee
may from time to time deem necessary (the "Maximum Share Limit").  Any Shares
required to satisfy Substitute Awards shall not count against the Maximum Share
Limit.  Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  The Shares may be divided
among the various Plan components as the Committee shall determine; provided,
however, the maximum number of Shares that may be issued pursuant to Incentive
Stock Options shall be the Maximum Share Limit.  Shares that are subject to an
underlying Award and Shares that are issued pursuant to the exercise of an Award
shall be applied to reduce the maximum number of Shares remaining available for
use under the Plan.  The Company shall at all times during the term of the Plan
and while any Awards are outstanding retain as authorized and unissued Stock, or
as treasury Stock, at least the number of Shares from time to time required
under the provisions of the Plan, or otherwise assure itself of its ability to
perform its obligations hereunder.

 
4.2
Unused and Forfeited Stock.  Any Shares that are subject to an Award under this
Plan that are not used because the terms and conditions of the Award are not
met, including any Shares that are subject to an Award that expires or is
terminated for any reason, shall again be available for grant under the
Plan.  If a SAR is settled in Shares, only the number of Shares delivered in
settlement of a SAR shall cease to be available for grant under the Plan,
regardless of the number of Shares with respect to which the SAR was exercised.
If any Shares subject to an Award granted hereunder are withheld or applied as
payment in connection with the exercise of an Award (including the withholding
of Shares on the exercise of an Option that is settled in Shares) or the
withholding or payment of taxes related thereto, such Shares shall again be
available for grant under the Plan.  Notwithstanding the foregoing, any Shares
used for full or partial payment of the purchase price of the Shares with
respect to which an Option is exercised and any Shares retained by the Company
pursuant to Section 16.2 that were originally Incentive Stock Option Shares must
still be considered as having been granted for purposes of

 

 
10

--------------------------------------------------------------------------------

 



 
determining whether the Share limitation provided for in Section 4.1 has been
reached for purposes of Incentive Stock Option grants.
 
4.3
Adjustments in Authorized Shares. If, without the receipt of consideration
therefore by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a stock dividend or
any other distribution upon such Shares payable in Stock, or through a stock
split, spin-off, extraordinary cash dividend, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, or any
similar corporate event or transaction, such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan then in relation to the Stock that
is affected by one or more of the above events, (i) the numbers, rights,
privileges and kinds of Shares that may be issued under this Plan or under
particular forms of Awards, (ii) the number and kind of Shares subject to
outstanding Awards, and (iii) the Option Exercise Price or SAR exercise price
applicable to outstanding Awards, shall be increased, decreased or changed in
like manner as if they had been issued and outstanding, fully paid and
non-assessable at the time of such occurrence.  The manner in which Awards are
adjusted pursuant to this Section 4.3 is to be determined by the Board or the
Committee; provided that all adjustments must be determined by the Board or
Committee in good faith, and must be effectuated so as to preserve the value
that any Participant has in outstanding Awards as of the time of the event
giving rise to any potential dilution or enlargement of rights.

 
4.4
General Adjustment Rules.

 
 
(a)
If any adjustment or substitution provided for in this Section 4 shall result in
the creation of a fractional Share under any Award, such fractional Share shall
be rounded up to the nearest whole Share and fractional Shares shall not be
issued.

 
 
(b)
In the case of any such substitution or adjustment affecting an Option
(including a Nonqualified Stock Option) or a SAR such substitution or
adjustments shall be made in a manner that is in accordance with the
substitution and assumption rules set forth in Treasury Regulations 1.424-1 and
the applicable guidance relating to Code section 409A.

 
4.5
Reservation of Rights.  Except as provided in this Section 4, a Participant
shall have no rights by reason of (i) any subdivision or consolidation of shares
of stock of any class, (ii) the payment of any dividend or (iii) any other
increase or decrease in the number of shares of stock of any class.  Any
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of Shares
subject to any Award (including the Option Exercise Price of Shares subject to
an Option).  The grant of an Award pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

 
11

--------------------------------------------------------------------------------

 



 
SECTION 5
PARTICIPATION
 
5.1
Basis of Grant.  Participants in the Plan shall be those Service Providers, who,
in the judgment of the Committee, have performed, are performing, or during the
term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long-term corporate economic objectives.

 
5.2
Types of Grants; Limits.  Participants may be granted from time to time one or
more Awards; provided, however, that the grant of each such Award shall be
separately approved by the Committee or its designee, and receipt of one such
Award shall not result in the automatic receipt of any other Award.  Written or
electronic notice shall be given to such Participant, specifying the terms,
conditions, right and duties related to such Award.  Under no circumstance shall
Incentive Stock Options be granted to (i) non-employee directors or (ii) any
person not permitted to receive Incentive Stock Options under the Code.

 
5.3
Award Agreements.  Each Participant shall enter into an Award Agreement(s) with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying the applicable Award
terms, conditions, rights and duties.  Unless otherwise explicitly stated in the
Award Agreement, Awards shall be deemed to be granted as of the date specified
in the grant resolution of the Committee, which date shall be the date of any
related agreement(s) with the Participant.  Unless explicitly provided for in a
particular Award Agreement that the terms of the Plan are being superseded, in
the event of any inconsistency between the provisions of the Plan and any such
Award Agreement(s) entered into hereunder, the provisions of the Plan shall
govern.

 
5.4
Restrictive Covenants.  The Committee may, in its sole and absolute discretion,
place certain restrictive covenants in an Award Agreement requiring the
Participant to agree to refrain from certain actions.  Such restrictive
covenants, if contained in the Award Agreement, will be binding on the
Participant.

 
5.5
Maximum Annual Award.  The maximum number of Shares with respect to which an
Award or Awards may be granted to any Participant in any one taxable year of the
Company (the "Maximum Annual Participant Award") shall not exceed 35,000 Shares
(subject to adjustment pursuant to Sections 4.3 and 4.4); provided, however, any
Shares required to satisfy Substitute Awards shall not count against the Maximum
Annual Participant Award.  If an Option is in tandem with a SAR, such that the
exercise of the Option or SAR with respect to a Share cancels the tandem SAR or
Option right, respectively, with respect to each Share, the tandem Option and
SAR rights with respect to each Share shall be counted as covering but one Share
for purposes of the Maximum Annual Participant Award.

 

 
12

--------------------------------------------------------------------------------

 



 
SECTION 6
STOCK OPTIONS
 
6.1
Grant of Options.  A Participant may be granted one or more Options.  The
Committee in its sole discretion shall designate whether an Option is an
Incentive Stock Option or a Nonqualified Stock Option.  The Committee may grant
both an Incentive Stock Option and a Nonqualified Stock Option to the same
Participant at the same time or at different times.  Incentive Stock Options and
Nonqualified Stock Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.

 
6.2
Option Agreements.  Each Option granted under the Plan shall be evidenced by an
Option Award Agreement which shall be entered into by the Company and the
Participant to whom the Option is granted (the "Optionee"), and which shall
contain, or be subject to, the following terms and conditions, as well as such
other terms and conditions not inconsistent therewith, as the Committee may
consider appropriate in each case.

 
 
(a)
Number of Shares.  Each Option Award Agreement shall state that it covers a
specified number of Shares, as determined by the Committee.  To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Optionee during any calendar year exceeds $100,000 or, if different, the maximum
limitation in effect at the time of grant under section 422(d) of the Code, such
Options in excess of such limit shall be treated as Nonqualified Stock
Options.  The foregoing shall be applied by taking Options into account in the
order in which they were granted.  For the purposes of the foregoing, the Fair
Market Value of any Share shall be determined as of the time the Option with
respect to such Share is granted.

 
 
(b)
Price.  Each Option Award Agreement shall state the Option Exercise Price at
which each Share covered by an Option may be purchased.  Such Option Exercise
Price shall be determined in each case by the Committee, but in no event other
than with respect to the issuance of a Substitute Award shall the Option
Exercise Price for each Share covered by an Option be less than the Fair Market
Value of the Stock on the Option's Grant Date, as determined by the Committee;
provided, however, that the Option Exercise Price for each Share covered by an
Incentive Stock Option granted to an Eligible Employee who then owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or Subsidiary corporation of the Company must
be at least 110% of the Fair Market Value of the Stock subject to the Incentive
Stock Option on the Option's Grant Date.

 
 
(c)
Duration of Options.  Each Option Award Agreement shall state the period of
time, determined by the Committee, within which the Option may be exercised by
the Holder (the "Option Period").  The Option Period must expire, in all cases,

 

 
13

--------------------------------------------------------------------------------

 



 
not more than ten years from the Option's Grant Date; provided, however, that
the Option Period of an Incentive Stock Option granted to an Eligible Employee
who then owns Stock possessing more than 10% of the total combined voting power
of all classes of Stock of the Company must expire not more than five years from
the Option's Grant Date.  Each Option Award Agreement shall also state the
periods of time, if any, as determined by the Committee, when incremental
portions of each Option shall become exercisable.  If any Option or portion
thereof is not exercised during its Option Period, such unexercised portion
shall be deemed to have been forfeited and have no further force or effect.
 
 
(d)
Termination of Service, Death, Disability, etc.

 
 
(i)
Each Option Agreement shall state the period of time, if any, determined by the
Committee, within which the Vested Option may be exercised after an Optionee
ceases to be a Service Provider and may provide for different periods of time
depending upon whether such cessation as a Service Provider was on account of
the Participant's death, Disability, voluntary resignation, retirement,
cessation as a director, or the Company having terminated such Optionee's
employment with or without Cause.

 
 
(ii)
In the case of a Participant that is an Employee, a termination of service shall
not occur if the Participant is on military leave, sick leave or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six (6) months, or if longer, as long as the
Participant's right to reemployment with the Company is provided either by
statute or by contract.

 
 
(iii)
In the case of a Participant that is both an Employee and a director of the
Company, the Participant's cessation as an Employee but continuation as a
director of the Company will not constitute a termination of service under the
Plan.  Unless an Option Agreement provides otherwise, a Participant's change in
status between serving as an employee and/or director will not be considered a
termination of the Participant serving as a Service Provider for purposes of any
Option expiration period under the Plan.

 
 
(iv)
If, within the period of time specified in the Option Award Agreement following
the Option Holder's termination of employment, an Option Holder is prohibited by
law or a Company's insider trading policy from exercising any Nonqualified Stock
Option, the period of time during which such Option may be exercised will
automatically be extended until the 30th day following the date the prohibition
is lifted.  Notwithstanding the immediately preceding sentence, in no event
shall the Option exercise period be extended beyond the tenth anniversary of the
Option's Grant Date.

 
 
(e)
Transferability.  Except as otherwise determined by the Committee, Options shall
not be transferable by the Optionee except by will or pursuant to the laws of

 

 
14

--------------------------------------------------------------------------------

 



 
descent and distribution.  Each Vested Option shall be exercisable during the
Optionee's lifetime only by him or her, or in the event of Disability or
incapacity, by his or her guardian or legal representative.  Shares issuable
pursuant to any Option shall be delivered only to or for the account of the
Optionee, or in the event of Disability or incapacity, to his or her guardian or
legal representative.
 
 
(f)
Exercise, Payments, etc.

 
 
(i)
Unless otherwise provided in the Option Award Agreement, each Vested Option may
be exercised by delivery to the Corporate Secretary or Chief Financial Officer
of the Company or their designees a written or electronic notice specifying the
number of Shares with respect to which such Option is exercised and payment of
the Option Exercise Price. Such notice shall be in a form satisfactory to the
Committee or its designee and shall specify the particular Vested Option that is
being exercised and the number of Shares with respect to which the Vested Option
is being exercised. The exercise of the Vested Option shall be deemed effective
upon receipt of such notice by the Corporate Secretary or Chief Financial
Officer of the Company or their designees and payment to the Company. The
purchase of such Stock shall take place at the principal offices of the Company
upon delivery of such notice, at which time the purchase price of the Stock
shall be paid in full by any of the methods or any combination of the methods
set forth in clause (ii) below.

 
 
(ii)
The Option Exercise Price may be paid by cash or certified bank check and, in
the Committee's sole discretion by any of the following additional methods:

 
 
A.
By delivery to the Company Shares then owned by the Holder, the Fair Market
Value of which equals the purchase price of the Stock purchased pursuant to the
Vested Option, properly endorsed for transfer to the Company; provided, however,
that Shares used for this purpose must have been held by the Holder for such
minimum period of time as may be established from time to time by the Committee;
and provided further that the Fair Market Value of any Shares delivered in
payment of the purchase price upon exercise of the Options shall be the Fair
Market Value as of the exercise date, which shall be the date of delivery of the
Stock used as payment of the Option Exercise Price;

 
In lieu of actually surrendering to the Company the Shares then owned by the
Holder, the Committee may, in its discretion permit the Holder to submit to the
Company a statement affirming ownership by the Holder of such number of Shares
and request that such Shares, although not actually surrendered, be deemed to
have been surrendered by the Holder as payment of the exercise price;
 

 
15

--------------------------------------------------------------------------------

 



 
 
B.
For any Holder other than an Executive Officer or except as otherwise prohibited
by the Committee, by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board;

 
 
C.
For any Nonqualified Stock Option, by a "net exercise" arrangement pursuant to
which the Company will not require a payment of the Option Exercise Price but
will reduce the number of shares of common stock issued upon the exercise by the
largest number of whole shares that has a fair market value on the date of
exercise that does not exceed the aggregate Option Exercise Price. With respect
to any remaining balance of the aggregate option price, the Company will accept
a cash payment from the Holder; or

 
 
D.
Any combination of the methods of consideration payment provided in this clause
(ii).

 
 
(g)
Date of Grant.  Unless otherwise specifically specified in the Option Award
Agreement, an option shall be considered as having been granted on the date
specified in the grant resolution of the Committee.

 
 
(h)
Withholding.

 
 
(A)
Nonqualified Stock Options.  Upon any exercise of a Nonqualified Stock Option,
the Optionee shall make appropriate arrangements with the Company to provide for
the minimum amount of additional withholding required by applicable federal and
state income tax and payroll laws, including payment of such taxes through
delivery of Stock or by withholding Stock to be issued under the Option, as
provided in Section 16 hereof.

 
 
(B)
Incentive Stock Options.  In the event that an Optionee makes a disposition (as
defined in Section 424(c) of the Code) of any Stock acquired pursuant to the
exercise of an Incentive Stock Option prior to the later of (i) the expiration
of two years from the date on which the Incentive Stock Option was granted or
(ii) the expiration of one year from the date on which the Option was exercised,
the Participant shall send written or electronic notice to the Company at its
principal office (Attention: Corporate Secretary) of the date of such
disposition, the number of shares disposed of, the amount of proceeds received
from such disposition, and any other information relating to such disposition as
the Company may reasonably request.  The Optionee shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of additional withholding, if any, required by applicable Federal and
state income tax laws.

 

 
16

--------------------------------------------------------------------------------

 



 
 
(i)
Adjustment of Options.  Subject to the limitations set forth below and those
contained in Sections 6 and 15, the Committee may make any adjustment in the
Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option; provided, however, except as permitted
under Section 11, the Committee may not, without stockholder approval (i) amend
an Option to reduce its Option Exercise Price, (ii) cancel an Option and regrant
an Option with a lower Option Exercise Price than the original Option Exercise
Price of the cancelled Option, (iii) cancel an option in exchange for cash or
another Award, or (iv) take any other action (whether in the form of an
amendment, cancellation or replacement grant) that has the effect of "repricing"
an Option, as defined under applicable NYSE rules or the rules of the
established stock exchange or quotation system on which the Company Stock is
then listed or traded if such Exchange's or quotation system's rules define what
constitutes a repricing. Other than with respect to a modification that a
reasonable person would not find to be a material adverse change in an
Optionee's rights under an Option, the Committee also may not adversely affect
the rights of any Optionee to previously granted Options without the consent of
such Optionee. If such action is affected by the amendment, the effective date
of such amendment shall be the date of the original grant. Any adjustment,
modification, extension or renewal of an Option shall be effected such that the
Option is either exempt from, or is compliant with, Code section 409A.

 
 
(j)
Modification, Extension and Assumption of Options.  Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding Options or may
accept the cancellation of outstanding Options (whether granted by the Company
or another issuer) in return for the grant of new Options or a different type of
award for the same or a different number of Shares and at the same or a
different Option Exercise Price (if applicable).  The foregoing notwithstanding,
no modification of an Option shall, without the consent of the Optionee, impair
the Optionee's rights or increase the Optionee's obligations under such Option.

 
6.3
Stockholder Privileges.  No Holder shall have any rights as a stockholder with
respect to any Shares covered by an Option until the Holder becomes the holder
of record of such Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Holder becomes the holder of record of such Stock, except as provided
in Section 4.

 
SECTION 7
STOCK APPRECIATION RIGHTS
 
7.1
Grant of SARs.  Subject to the terms and conditions of this Plan, a SAR may be
granted to a Participant at any time and from time to time as shall be
determined by the Committee

 

 
17

--------------------------------------------------------------------------------

 



 
 
in its sole discretion.  The Committee may grant Freestanding SARs or Tandem
SARs, or any combination thereof.

 
 
(a)
Number of Shares.  The Committee shall have complete discretion to determine the
number of SARs granted to any Participant, subject to the limitations imposed in
this Plan and by applicable law.

 
 
(b)
Exercise Price and Other Terms.  Except with respect to SARs issued in
connection with a Substitute Award, all SARs shall be granted with an exercise
price no less than the Fair Market Value of the underlying Shares on the SARs'
Date of Grant.  The Committee, subject to the provisions of this Plan, shall
have complete discretion to determine the terms and conditions of SARs granted
under this Plan.  The exercise price per Share of Tandem SARs shall equal the
exercise price per Share of the related Option.

 
 
(c)
Duration of SARs.  Each SAR Award Agreement shall state the period of time,
determined by the Committee, within which the SARs may be exercised by the
Holder (the "SAR Period"). The SAR Period must expire, in all cases, not more
than ten years from the SAR Grant Date.

 
7.2
SAR Award Agreement.  Each SAR granted under the Plan shall be evidenced by a
written or electronic SAR Award Agreement which shall be entered into by the
Company and the Participant to whom the SAR is granted (the "SAR Holder"), and
which shall specify the exercise price per share, the terms of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee in
its sole discretion shall determine.

 
7.3
Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option.  A Tandem SAR may be exercised
only with respect to the Shares for which its related Option is then
exercisable.  With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price per Share of the underlying
Incentive Stock Option and the Fair Market Value per Share of the Shares subject
to the underlying Incentive Stock Option at the time the Tandem SAR is
exercised; and (c) the Tandem SAR shall be exercisable only when the Fair Market
Value per Share of the Shares subject to the Incentive Stock Option exceeds the
per share Option Price per Share of the Incentive Stock Option.

 
7.4
Exercise of Freestanding SARs.  Freestanding SARs shall be exercisable on such
terms and conditions as the Committee in its sole discretion shall determine;
provided, however, that no Freestanding SAR granted to a Section 16 Person shall
be exercisable until at least six (6) months after the Date of Grant or such
shorter period as may be permissible while maintaining compliance with Rule
16b-3.

 

 
18

--------------------------------------------------------------------------------

 



 
7.5
Expiration of SARs.  Each SAR Award Agreement shall expire on the earlier of (i)
the tenth anniversary of the SARs Date of Grant or (ii) after the period of
time, if any, determined by the Committee, within which the SAR may be exercised
after a SAR Holder ceases to be a Service Provider.  The SAR Award Agreement may
provide for different periods of time following a SAR Holder cessation as a
Service Provider during which the SAR may be exercised depending upon whether
such cessation as a Service Provider was on account of the Participant's death,
Disability, voluntary resignation, cessation as a director, or the Company
having terminated such SAR Holder's employment with or without Cause.  Unless
otherwise specifically provided for in the SAR Award agreement, a Tandem SAR
granted under this Plan shall be exercisable at such time or times and only to
the extent that the related Option is exercisable.  The Tandem SAR shall
terminate and no longer be exercisable upon the termination or exercise of the
related Options, except that Tandem SARs granted with respect to less than the
full number of shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the SARs.

 
7.6
Adjustment of SARs.  Subject to the limitations set forth below and those
contained in Sections 7 and 15, the Committee may make any adjustment in the SAR
exercise price, the number of Shares subject to, or the terms of, an outstanding
SAR and a subsequent granting of an SAR by amendment or by substitution of an
outstanding SAR. Such amendment, substitution, or re-grant may result in terms
and conditions (including SAR exercise price, number of Shares covered, vesting
schedule or exercise period) that differ from the terms and conditions of the
original SAR; provided, however, except as permitted under Section 10, the
Committee may not, without stockholder approval (i) amend a SAR to reduce its
exercise price, (ii) cancel a SAR and regrant a SAR with a lower exercise price
than the original SAR exercise price of the cancelled SAR, (iii) cancel a SAR in
exchange for cash or another Award or (iv) take any other action (whether in the
form of an amendment, cancellation or replacement grant) that has the effect of
"repricing" a SAR, as defined under applicable NYSE rules or the rules of the
established stock exchange or quotation system on which the Company Stock is
then listed or traded.  The Committee also may not adversely affect the rights
of any SAR Holder to previously granted SARs without the consent of such SAR
Holder. If such action is affected by the amendment, the effective date of such
amendment shall be the date of the original grant.  Any adjustment,
modification, extension or renewal of a SAR shall be effected such that the SAR
is either exempt from, or is compliant with, Code section 409A.

 
7.7
Payment of SAR Amount.  Upon exercise of a SAR, a Holder shall be entitled to
receive payment from the Company in an amount determined by multiplying (i) the
positive difference between the Fair Market Value of a Share on the date of
exercise over the exercise price per Share by (ii) the number of Shares with
respect to which the SAR is exercised.  At the Committee's discretion, the
payment upon a SAR exercise may be in whole Shares of equivalent value, cash, or
a combination of whole Shares and cash.  Fractional Shares shall be rounded up
to the nearest whole Share.

 

 
19

--------------------------------------------------------------------------------

 



 
SECTION 8
AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
8.1
Restricted Stock Awards Granted by Committee.  Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Service Provider in such amounts as the Committee
shall determine.

 
8.2
Restricted Stock Unit Awards Granted by Committee.  Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee may grant a Service Provider Restricted
Stock Units in connection with or separate from a grant of Restricted
Stock.  Upon the vesting of Restricted Stock Units, the Holder shall be entitled
to receive the full value of the Restricted Stock Units payable in Shares or, if
determined by the Committee, cash.

 
8.3
Restrictions.  A Holder's right to retain Shares of Restricted Stock or be paid
with respect to Restricted Stock Units shall be subject to such restrictions,
including him or her continuing to perform as a Service Provider for a
restriction period specified by the Committee, or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award.  The Committee may in its sole discretion require
different periods of service or different performance goals and objectives with
respect to (i) different Holders, (ii) different Restricted Stock or Restricted
Stock Unit Awards, or (iii) separate, designated portions of the Shares
constituting a Restricted Stock Award.  Any grant of Restricted Stock or
Restricted Stock Units shall contain terms such that the Award is either exempt
from Code section 409A or complies with such section.

 
8.4
Privileges of a Stockholder, Transferability.  Unless otherwise provided in the
Award Agreement, a Participant shall have all voting, dividend, liquidation and
other rights with respect to Shares of Restricted Stock, provided however that
any dividends paid on Shares of Restricted Stock prior to such Shares becoming
vested shall be held in escrow by the Company and subject to the same
restrictions on transferability and forfeitability as the underlying Shares of
Restricted Stock.  Any voting, dividend, liquidation or other rights shall
accrue to the benefit of a Holder only with respect to Shares of Restricted
Stock held by, or for the benefit of, the Holder on the record date of any such
dividend or voting date.  A Participant's right to sell, encumber or otherwise
transfer such Restricted Stock shall, in addition to the restrictions otherwise
provided for in the Award Agreement, be subject to the limitations of Section
12.2 hereof.  The Committee may determine that a Holder of Restricted Stock
Units is entitled to receive dividend equivalent payments on such units.  If the
Committee determines that Restricted Stock Units shall receive dividend
equivalent payments, such feature will be specified in the applicable Award
Agreement.  Restricted Stock Units shall not have any voting rights.

 
8.5
Enforcement of Restrictions.  The Committee may in its sole discretion require
one or more of the following methods of enforcing the restrictions referred to
in Section 8.2 and 8.3:

 

 
20

--------------------------------------------------------------------------------

 



 
 
(a)
placing a legend on the stock certificates, or the Restricted Stock Unit Award
Agreement, as applicable, referring to restrictions;

 
 
(b)
requiring the Holder to keep the stock certificates, duly endorsed, in the
custody of the Company while the restrictions remain in effect;

 
 
(c)
requiring that the stock certificates, duly endorsed, be held in the custody of
a third party nominee selected by the Company who will hold such Shares of
Restricted Stock on behalf of the Holder while the restrictions remain in
effect; or

 
 
(d)
inserting a provision into the Restricted Stock Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.

 
8.6
Termination of Service, Death, Disability, etc.  In the event of the death or
Disability of a Participant, all service period and other restrictions
applicable to Restricted Stock Awards then held by him or her shall lapse, and
such Awards shall become fully nonforfeitable. Subject to Section 11, in the
event a Participant ceases to be a Service Provider for any other reason, any
Restricted Stock Awards as to which the service period or other vesting
conditions have not been satisfied shall be forfeited.

 
SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES
 
AND DEFERRED SHARES
 
9.1
Awards Granted by Committee.  Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.

 
9.2
Terms of Performance Shares or Performance Units.  The Committee shall establish
maximum and minimum performance targets to be achieved during the applicable
Performance Period.  Each grant of a Performance Share or Performance Unit Award
shall be subject to additional terms and conditions not inconsistent with the
provisions of the Plan.  The Committee shall determine what, if any, payment is
due with respect to an Award and whether such payment shall be made in cash,
Stock or some combination.

 
9.3
Bonus Shares.  Subject to the terms of the Plan, the Committee may grant Bonus
Shares to any Participant, in such amount and upon such terms and at any time
and from time to time as shall be determined by the Committee.

 
9.4
Deferred Shares.  Subject to the terms and provisions of the Plan, Deferred
Shares may be granted to any Participant in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the
Committee.  The Committee may impose such conditions or restrictions on any
Deferred Shares as it may deem advisable, including time-vesting restrictions
and deferred payment features.  The Committee may cause the Company to establish
a grantor trust to hold Shares subject to Deferred Share Awards.  Without
limiting the generality of the foregoing, the Committee may grant to

 

 
21

--------------------------------------------------------------------------------

 



 
any Participant, or permit any Participant to elect to receive, Deferred Shares
in lieu of or in substitution for any other compensation (whether payable
currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Participant may be eligible to receive from the Company or
a Subsidiary.  In no event shall any Deferred Shares relate to the exercise of
an Option. Any Award Agreement relating to the grant of Deferred Shares shall
separately contain the requisite terms and conditions such that the Deferred
Shares Award complies with section 409A of the Code.
 
SECTION 10
PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS
 
10.1
Terms of Performance Awards.  Except as provided in Section 11, Performance
Awards will be issued or granted, or become vested or payable, only after the
end of the relevant Performance Period.  The performance goals to be achieved
for each Performance Period and the amount of the Award to be distributed upon
satisfaction of those performance goals shall be conclusively determined by the
Committee.  When the Committee determines whether a performance goal has been
satisfied for any Performance Period, the Committee, where the Committee deems
appropriate, may make such determination using calculations which alternatively
include and exclude one, or more than one, "extraordinary items" as determined
under U.S. generally accepted accounting principles, and the Committee may
determine whether a performance goal has been satisfied for any Performance
Period taking into account the alternative which the Committee deems appropriate
under the circumstances.  The Committee also may take into account any other
unusual or non-recurring items, including the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles or such other factors as the Committee may determine
reasonable and appropriate under the circumstances (including any factors that
could result in the Company's paying non-deductible compensation to an Employee
or non-employee director).

 
10.2
Performance Goals.  If an Award is subject to this Section 10, then the lapsing
of restrictions thereon, or the vesting thereof, and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating divisions
or other operating units:

 
 
(a)
Earnings measures (either in the aggregate or on a per-Share basis), including
or excluding one or more of interest, taxes, depreciation, amortization or
similar financial accounting measurements;

 
 
(b)
Operating profit (either in the aggregate or on a per-Share basis);

 
 
(c)
Operating income (either in the aggregate or on a per-Share basis);

 

 
22

--------------------------------------------------------------------------------

 



 
 
(d)
Net earnings on either a LIFO or FIFO basis (either in the aggregate or on a
per- Share basis);

 
 
(e)
Net income or loss (either in the aggregate or on a per-Share basis);

 
 
(f)
Cash flow provided by operations (either in the aggregate or on a per-Share
basis);

 
 
(g)
Cash flow returns, including cash flow returns on invested capital (cash flow
from operating activities minus capital expenditures, the difference of which is
divided by the difference between total assets and non-interest bearing current
liabilities);

 
 
(h)
Ratio of debt to debt plus equity;

 
 
(i)
Net borrowing;

 
 
(j)
Credit quality or debt ratings;

 
 
(k)
Inventory levels, inventory turn or shrinkage;

 
 
(l)
Revenues;

 
 
(m)
Free cash flow (either in the aggregate or on a per-Share basis);

 
 
(n)
Reductions in expense levels, determined either on a Company-wide basis or with
respect to any one or more business units;

 
 
(o)
Operating and maintenance cost management and employee productivity;

 
 
(p)
Gross margin;

 
 
(q)
Return measures (including return on assets, investment, equity, or sales);

 
 
(r)
Productivity increases;

 
 
(s)
Share price (including attainment of a specified per-Share price during the
Incentive Period; growth measures and total stockholder return or attainment by
the Shares of a specified price for a specified period of time);

 
 
(t)
Growth or rate of growth of any of the above business criteria;

 
 
(u)
Achievement of business criteria or operational goals, consisting of one or more
objectives based on meeting specified revenue, market share, market penetration,
business development, geographic business expansion goals, objectively
identified project milestones, production volume levels, cost targets, customer
satisfaction, and goals relating to acquisitions or divestitures; and/or

 

 
23

--------------------------------------------------------------------------------

 



 
 
(v)
Accomplishment of mergers, acquisitions, dispositions, public offerings, or
similar extraordinary business transactions;

 
provided that applicable incentive goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
incentive goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. As established by the Committee, the
incentive goals may include, without limitation, GAAP and non-GAAP financial
measures.
 
10.3
Adjustments.  Notwithstanding any provision of the Plan other than Section 4.3
or Section 11, with respect to any Award that is subject to this Section 10, the
Committee may not adjust upwards the amount payable pursuant to such Award, nor
may it waive the achievement of the applicable performance goals except in the
case of the death or Disability of the Participant.

 
10.4
Other Restrictions.  The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10 as it may deem necessary or
appropriate to insure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Code section
162(m)(4)(B).

 
10.5
Section 162(m) Limitations.  Notwithstanding any other provision of this Plan,
if the Committee determines at the time any Award is granted to a Participant
that such Participant is, or is likely to be at the time he or she recognizes
income for federal income tax purposes in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 10 is applicable to
such Award.

 
SECTION 11
REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
 
Except as otherwise provided in an Award Agreement or other agreement approved
by the Committee to which any Participant is a party, in the event that the
Company undergoes a Change in Control, each Option, share of Restricted Stock
and/or other Award shall without regard to any vesting schedule, restriction or
performance target, automatically become fully exercisable, fully vested or
fully payable, as the case may be, as of the date of such Change in Control.  In
addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock), separation, reorganization or liquidation in which the
Company is a party and in which a Change in Control does not occur, the
Committee, or the board of directors of any corporation assuming the obligations
of the Company, shall have the full power and discretion to prescribe and amend
the terms and conditions for the exercise, or settlement, of any outstanding
Awards granted hereunder.  The Committee may remove restrictions on Restricted
Stock and Restricted Stock Units and may modify the performance requirements for
any other Awards.  The Committee may provide that Options or other Awards
granted hereunder must be exercised in connection with the closing of such
transactions, and that if not so exercised such Awards will expire.  Any such
 

 
24

--------------------------------------------------------------------------------

 



 
determinations by the Committee may be made generally with respect to all
Participants, or may be made on a case-by-case basis with respect to particular
Participants.  Notwithstanding the foregoing, any transaction undertaken for the
purpose of reincorporating the Company under the laws of another jurisdiction,
if such transaction does not materially affect the beneficial ownership of the
Company's capital stock, such transaction shall not constitute a merger,
consolidation, major acquisition of property for stock, separation,
reorganization, liquidation, or Change in Control.
 
SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS
 
12.1
Employment.  Nothing contained in the Plan or in any Award granted under the
Plan shall confer upon any Participant any right with respect to the
continuation of his or her services as a Service Provider or interfere in any
way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an Award.  Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of Participant's services as a Service Provider shall
be determined by the Committee at the time.

 
12.2
Nontransferability.  Except as provided in Section 12.3, no right or interest of
any Holder in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or be subjected to any lien, directly or indirectly, by operation
of law, or otherwise, including execution, levy, garnishment, attachment, pledge
or bankruptcy.  In the event of a Participant's death, a Holder's rights and
interests in all Awards shall, to the extent not otherwise prohibited hereunder,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any amounts due under the Plan shall be made to, and exercise of
any Options or SARs may be made by, the Holder's legal representatives, heirs or
legatees.  If, in the opinion of the Committee, a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of a mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person's guardian, conservator, or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status.  "Transfers" shall not be deemed to include transfers to the Company or
"cashless exercise" procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of Awards consistent with
applicable laws and the authorization of the Committee.

 
12.3
Permitted Transfers.  Pursuant to conditions and procedures established by the
Committee from time to time, the Committee may permit Awards to be transferred
without consideration other than nominal consideration to, exercised by and paid
to certain persons or entities related to a Participant, including members of
the Participant's immediate family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant's immediate family and/or charitable

 

 
25

--------------------------------------------------------------------------------

 



 
institutions (a "Permitted Transferee").  In the case of initial Awards, at the
request of the Participant, the Committee may permit the naming of the related
person or entity as the Award recipient.  Any permitted transfer shall be
subject to the condition that the Committee receive evidence satisfactory to it
that the transfer is being made for estate and/or tax planning purposes on a
gratuitous or donative basis and without consideration (other than nominal
consideration).  Notwithstanding the foregoing, Incentive Stock Options shall
only be transferable to the extent permitted in Section 422 of the Code, or such
successor provision thereto, and the treasury regulations thereunder.
 
SECTION 13
GENERAL RESTRICTIONS
 
13.1
Investment Representations.  The Company may require any person to whom an
Option or other Award is granted, as a condition of exercising such Option or
receiving Stock under the Award, to give written assurances in substance and
form satisfactory to the Company and its counsel to the effect that such person
is acquiring the Stock subject to the Option or the Award for his or her own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.  Legends evidencing such restrictions may be placed on the
certificates evidencing the Stock.

 
13.2
Compliance with Securities Laws.

 
 
(a)
Each Award shall be subject to the requirement that, if at any time counsel to
the Company shall determine that the listing, registration or qualification of
the Shares subject to such Award upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental or regulatory
body, is necessary as a condition of, or in connection with, the issuance or
purchase of Shares thereunder, such Award may not be accepted or exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained on conditions acceptable to the
Committee.  Nothing herein shall be deemed to require the Company to apply for
or to obtain such listing, registration or qualification.

 
 
(b)
Each Holder who is a director or an Executive Officer is restricted from taking
any action with respect to any Award if such action would result in a (i)
violation of Section 306 of the Sarbanes-Oxley Act of 2002, and the regulations
promulgated thereunder, whether or not such law and regulations are applicable
to the Company, or (ii) any policies adopted by the Company restricting
transactions in the Stock.

 
13.3
Stock Restriction Agreement.  The Committee may provide that Shares issuable
upon the exercise of an Option shall, under certain conditions, be subject to
restrictions whereby the Company has (i) a right of first refusal with respect
to such Shares, (ii) specific rights or limitations with respect to the
Participant's ability to vote such Shares, or (iii) a right or

 

 
26

--------------------------------------------------------------------------------

 



 
obligation to repurchase all or a portion of such Shares, which restrictions may
survive a Participant's cessation or termination as a Service Provider.
 
SECTION 14
OTHER EMPLOYEE BENEFITS
 
The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute "earnings" with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance or salary continuation plan or other
employee benefit plan of the Company or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
 
SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION
 
15.1
Amendment, Modification, and Termination.  The Board may at any time terminate,
and from time to time may amend or modify, the Plan; provided, however, that no
amendment or modification may become effective without approval of the amendment
or modification by the stockholders if stockholder approval is required to
enable the Plan to satisfy any applicable statutory or regulatory requirements,
to comply with the requirements for listing on any exchange where the Shares are
listed, or if the Company, on the advice of counsel, determines that stockholder
approval is otherwise necessary or desirable.

 
15.2
Adjustment Upon Certain Unusual or Nonrecurring Events.  The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 
15.3
Awards Previously Granted.  Notwithstanding any other provision of the Plan to
the contrary (but subject to a Holder's employment being terminated for Cause
and Section 15.2), no termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Holder of such Award.

 
SECTION 16
WITHHOLDING
 
16.1
Withholding Requirement.  The Company's obligations to deliver Shares upon the
exercise of an Option, or upon the vesting of any other Award, shall be subject
to the Participant's satisfaction of all applicable federal, state and local
income and other tax withholding requirements.

 

 
27

--------------------------------------------------------------------------------

 



 
16.2
Withholding with Stock.  The Committee may, in its sole discretion, permit the
Holder to pay all minimum required amounts of tax withholding, or any part
thereof, by electing to transfer to the Company, or to have the Company withhold
from the Shares otherwise issuable to the Holder, Shares having a value not to
exceed the minimum amount required to be withheld under federal, state or local
law or such lesser amount as may be elected by the Holder.  The Committee may
require that any shares transferred to the Company have been held or owned by
the Participant for a minimum period of time.  All elections shall be subject to
the approval or disapproval of the Committee. The value of Shares to be withheld
shall be based on the Fair Market Value of the Stock on the date that the amount
of tax to be withheld is to be determined (the "Tax Date"), as determined by the
Committee.  Any such elections by Holder to have Shares withheld for this
purpose will be subject to the following restrictions:

 
 
(a)
All elections must be made prior to the Tax Date;

 
 
(b)
All elections shall be irrevocable; and

 
 
(c)
If the Participant is an officer or director of the Company within the meaning
of Section 16 of the 1934 Act, the Participant must satisfy the requirements of
Section 16 of the 1934 Act and any applicable rules thereunder with respect to
the use of Stock to satisfy such tax withholding obligation.

 
SECTION 17
NONEXCLUSIVITY OF THE PLAN
 
Neither the adoption of the Plan nor the submission of the Plan to stockholders
of the Company for approval shall be construed as creating any limitations on
the power or authority of the Board or of the Committee to continue to maintain
or adopt such other or additional incentive or other compensation arrangements
of whatever nature as the Board or the Committee, as the case may be, may deem
necessary or desirable, or to preclude or limit the continuation of any other
plan, practice or arrangement for the payment of compensation or fringe benefits
to employees, or non-employee directors generally, or to any class or group of
employees, or non-employee directors, which the Company now has lawfully put
into effect, including any retirement, pension, savings and stock purchase plan,
insurance, death and disability benefits and executive short-term incentive
plans.
 
SECTION 18
REQUIREMENTS OF LAW
 
18.1
Requirements of Law.  The issuance of Stock and the payment of cash pursuant to
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or stock exchanges as may be
required.  Notwithstanding any provision of the Plan or any Award, Holders shall
not be entitled to exercise, or receive benefits under any Award, and the
Company shall not be obligated to deliver any Shares or other benefits to a
Holder, if such exercise, receipt of benefits or delivery would constitute a
violation by the Holder or the Company of any applicable law or regulation.

 

 
28

--------------------------------------------------------------------------------

 



 
18.2
Code Section 409A.

 
 
(a)
This Plan is intended to meet or to be exempt from the requirements of Code
section 409A, and shall be administered, construed and interpreted in a manner
that is in accordance with and in furtherance of such intent.  Any provision of
this Plan that would cause an Award to fail to satisfy Code section 409A or, if
applicable, an exemption from the requirements of that Section, shall be amended
(in a manner that as closely as practicable achieves the original intent of this
Plan) to comply with Code section 409A or any such exemption on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Code section 409A.

 
 
(b)
If an Award provides for payments or benefits that (i) constitute a "deferral of
compensation" within the meaning of Code section 409A and (ii) are triggered
upon a termination of employment, then to the extent required to comply with
Section 409A, the phrase termination of employment, separation from service (or
words and phrases of similar import) shall be interpreted to mean a "separation
from service" within the meaning of Code section 409A.

 
 
(c)
If a Participant was a "specified employee," then to the extent required in
order to comply with Code section 409A, all payments, benefits or reimbursements
paid or provided under any Award that constitute a "deferral of compensation"
within the meaning of Code section 409A, that are provided as a result of a
"separation from service" within the meaning of Section 409A and that would
otherwise be paid or provided during the first six months following such
separation from service shall be accumulated through and paid or provided
(together with interest at the applicable federal rate under Section
7872(f)(2)(A) of the Code in effect on the date of the separation from service)
on the first business day that is more than six months after the date of the
separation from service (or, if the Participant dies during such six-month
period, within 90 days after the Participant's death).

 
 
(d)
If a Consultant is entitled under an Award to compensation for consulting
services and the Award or payment constitutes a "deferral of compensation"
within the meaning of Code section 409A, the compensation must be paid no later
than the earlier of (i) the date specified for payment under the Award, or (ii)
within 60 days following the end of the calendar month in which the Participant
performs the services to which the compensation relates, provided that all
required documentation is timely submitted.

 
 
(e)
To the extent that payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code section 409A is contingent upon the
Participant executing a release of claims against the Company, the release must
be executed by the Participant and become effective and irrevocable in
accordance with its terms no later than the earlier of (i) the date set forth in
the Award, or (ii) 55 days following separation from service.

 

 
29

--------------------------------------------------------------------------------

 



 
 
(f)
To the extent that any payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code section 409A and is scheduled to be
paid in the form of installment payments, such payment form shall be deemed to
be a right to a series of separate payments as described in Treasury Regulations
§ 1.409A-2(b)(2)(iii).

 
 
(g)
To the extent that any Award is subject to Code section 409A, any substitution
of such Award may only be made if such substitution is made in a manner
permitted and compliant with Code section 409A.

 
 
(h)
In no event will the Company or any Affiliate have any liability to any
Participant with respect to any penalty or additional income tax imposed under
Code section 409A even if there is a failure on the part of the Company or
Committee to avoid or minimize such section penalty or additional income tax.

 
18.3
Rule 16b-3.  Each transaction under the Plan is intended to comply with all
applicable conditions of Rule 16b-3, to the extent Rule 16b-3 reasonably may be
relevant or applicable to such transaction. To the extent any provision of the
Plan or any action by the Committee under the Plan fails to so comply, such
provision or action shall, without further action by any person, be deemed to be
automatically amended to the extent necessary to effect compliance with Rule
16b-3; provided, however, that if such provision or action cannot be amended to
effect such compliance, such provision or action shall be deemed null and void
to the extent permitted by law and deemed advisable by the Committee.

 
18.4
Governing Law.  The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the state of Delaware without giving
effect to the principles of the conflict of laws to the contrary.

 
SUBJECT TO THE STOCKHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS AMCON
DISTRIBUTING COMPANY 2014 OMNIBUS INCENTIVE PLAN HEREBY IS ADOPTED BY THE BOARD
OF DIRECTORS OF AMCON DISTRIBUTING COMPANY THIS 21st DAY OF OCTOBER, 2014.
 
THIS AMCON DISTRIBUTING COMPANY 2014 OMNIBUS INCENTIVE PLAN SHALL BECOME
EFFECTIVE ONLY IF APPROVED BY THE STOCKHOLDERS OF THE COMPANY IN ACCORDANCE WITH
SECTION 1.4 ABOVE.
 

   
AMCON DISTRIBUTING COMPANY
                     
By:
         
Vice President, Chief Financial Officer and
Secretary
           


30

 
 
 